38 F.3d 1218NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
INTER-CASSETTE (HONG KONG) LTD.;  Trans Pacific Marketing,Inc., Plaintiffs-Appellants,v.Jon LAOLAGI, aka:  John Stallion;  dba:  John StallionProductions;  Mark Carriere, aka:  Mark Curtis;Multimedia Dist. Co., Inc., Defendants-Appellees.
No. 93-55353.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Oct. 3, 1994.Oct. 19, 1994.

Before:  WALLACE, Chief Judge, REINHARDT, Circuit Judge, and TANNER,* District Judge.
ORDER
We affirm for the reasons stated by the district court.  Appellees are awarded attorneys' fees and double costs.  We remand this issue to the district court for setting fees and costs.
AFFIRMED AND REMANDED.



*
 Honorable Jack E. Tanner, United States District Judge, Western District of Washington, sitting by designation